Edmonds, J.,

charged the jury that the plaintiffs, having put into the hands of the defendants the warehouse receipts, and thus parted with possession of and control over the wheat, were entitled to recover, and the measure of damages would be the loss which they had sustained by the fall in the price of the grain, and the sums they had been obliged to pay for storage, and for the excess of freight over the contract price.
Verdict for plaintiffs, $3,851.29.
Oreen, for plaintiffs.
Hmens, for defendant.